                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                        )   No. 3:19-cr-00003-RRB-MMS
                                                 )
                     Plaintiff,                  )
                                                 )
     v.                                          )
                                                 )
TRISTAN GRANT, a/k/a “Goo,”                      )
                                                 )
                                                 )
                     Defendant.
                                                 )
                                                 )

    WRITTEN ORDER TO EXTEND COMMUNICATION and MOVEMENT
                 RESTRICTIONS ON DEFENDANT

       For the reasons stated in this Order and on the record, the Amended Order

[Dkt. 248],   Short-Term Restraining       Order [Dkt.     249], and     Order    Clarifying

Communication and Movement Restrictions [Dkt. 259] shall continue until the Motion

Hearing on the Long-Term No-Contact Order scheduled for August 6, 2021. At the request

of Mr. Tristan Grant, through counsel, the Motion Hearing on the Long-Term No-Contact

Order was continued from June 24 to July 13, from July 13 to July 21, and once again from

July 21 to August 6, 2021, for the purpose of allowing defense counsel to review discovery

and subpoena witnesses.

       THEREFORE, due to Mr. Grant’s alleged actions towards the juvenile victim, J.S.

and her family, and his continued disregard for the restrictions imposed by this Court, it is

hereby ORDERED that Mr. Grant’s access to the telephone, out-going mail, and the

Internet are RESTRICTED until this Court determines the extent of malfeasance alleged



     Case 3:19-cr-00003-RRB-MMS Document 262 Filed 07/26/21 Page 1 of 2
in the Government’s Motion for Temporary Restraining Order, Long-Term No-Contact

Order, and to Restrict Communications by the Defendant at Docket 245.

       FURTHER IT IS REAFFIRMED that the defendant shall be afforded the

opportunity to utilize the law library for review of his discovery to prepare for sentencing,

but without interacting with other inmates.

       IT IS FURTHER ORDERED the Alaska Department of Corrections shall ensure,

and the U.S. Marshals shall verify, that defendant is afforded the opportunity to shower no

less than three times per week.

       IT IS FURTHER ORDERED that defendant’s access to in-coming mail from any

sender, and his ability to send legal mail to his counsel of record, shall not be restricted

beyond ordinary security measures imposed on any inmate.

       IT IS SO ORDERED.

       DATED at Anchorage, Alaska, this 26th day of July, 2021.


                                          s/ Matthew M. Scoble
                                          United States Magistrate Judge




U.S. v. Grant
3:19-cr-00003-RRB-MMS                   Page 2 of 2

     Case 3:19-cr-00003-RRB-MMS Document 262 Filed 07/26/21 Page 2 of 2
